Citation Nr: 0740573	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-36 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to separate 10 percent evaluations for each ear 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for separate 
10 percent evaluations for each ear for bilateral tinnitus.  


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum schedular rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The Board has 
considered whether further development of this claim is 
warranted under the Veterans Claims Assistance Act (VCAA) or 
previously existing law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  However, as will be further discussed 
below, this claim is being denied as a matter of law; 
therefore, no further development under the VCAA or 
previously existing law is warranted.  Mason v. Principi, 16 
Vet. App. 129, 132 (2002); see generally Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000); see also Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and 
could have no application as a matter of law); see also 
VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004). 

The RO granted the veteran service connection and a 10 
percent evaluation for tinnitus by rating decision dated in 
April 2003.  Slightly more than two years later, in April 
2005, the veteran claimed entitlement to separate 10 percent 
evaluations for each ear.  His essential contention is that 
because his tinnitus is perceived in both ears, he is 
entitled to a separate evaluation for each ear.

The veteran predicates his claim on the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), in which 
CAVC held that the pre-1999 and pre-June 13, 2003 versions of 
38 C.F.R. § 4.87, DC 6260 required the assignment of dual 
ratings for bilateral tinnitus.  VA appealed this decision to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The provisions of the Veterans 
Claims Assistance Act have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002).




ORDER

The claim for separate 10 percent evaluations for each ear 
for bilateral tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


